IN THE SUPREME COURT OF TENNESSEE
                                 AT KNOXVILLE




FRANK SANJURJO, et al.,                       )       FILED: May 24, 1999
                                              )
       Plaintiffs-Appellees,                  )       BLOUNT CHANCERY
                                              )
v.                                            )       NO. 03S01-9901-CH-00001
                                              )
LOWELL WOODS,                                 )

       Defendant-Appellant.
                                              )
                                              )                      FILED
                                                                        May 24, 1999

                                                                    Cecil Crowson, Jr.
                                                                   Appellate Court Clerk
                                         ORDER

       We granted the appellant’s application for permission to appeal to review the

decision of the Court of Appeals sitting at Knoxville. After due consideration of the

record, briefs, applicable authority, and oral argument of the parties, we conclude that the

appeal was “Improvidently Granted.” It is, therefore, ORDERED that the appeal is hereby

dismissed at costs to the appellant, for which execution may issue if necessary.



                                                      PER CURIAM